Citation Nr: 1403246	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include pes planus.  

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.  

6.  Entitlement to service connection for a bilateral eye disorder, to include dry eyes.  

7.  Entitlement to service connection for a jaw disorder, to include temporomandibular joint disease (TMJ).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1979 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in June 2012.  A transcript of the hearing is of record.  

The issues of service connection for a bilateral eye disorder; right and left knee disorders; a back disorder; and a jaw disorder, to include TMJ, are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Clinical evaluation of the Veteran's feet was normal at entry into active service and he provided a history that he did not then have and had never experienced foot problems. 

2.  The evidence does not show clearly and unmistakably that bilateral pes planus existed prior to active service. 

3.  The evidence demonstrates that the Veteran has had pes planus from active service forward.

4.  The Veteran sustained a left shoulder injury while playing football in October 1981 and was treated for a left rhomboid muscle strain.  

5.  Symptoms of a left shoulder disorder were not chronic in service.

6.  Symptoms of a left shoulder disorder have not been continuous since service separation. 

7.  Arthritis of the left shoulder did not manifest during service or within a year thereafter. 

8.  The Veteran's current disorders of the left shoulder are not related to active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, bilateral pes planus was incurred in active service.  38 U.S.C.A. §§ 1111, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

2.  A left shoulder disorder, to include degenerative joint disease, was not incurred in active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for bilateral pes planus, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As it relates to the claim of service connection for a left shoulder disorder, the RO, in a February 2009 notice letter, sent prior to the initial denial of the claim for service connection, apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection, which information and evidence that he was to provide, and which information and evidence that VA would attempt to obtain on his behalf.  In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, which satisfied Dingess notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

In April 2010, the Veteran underwent a VA orthopedic examination in connection with the appeal.  At that time, the VA examiner considered the Veteran's past and present complaints and treatment, reviewed the claims file, and performed a thorough examination.  The VA examiner diagnosed impingement syndrome of the left shoulder and provided a medical opinion based on an accurate medical history, consideration of the Veteran's current complaints and treatment, and the findings shown on the examination.  The Board finds the April 2010 examination and medical opinion is adequate, and no further medical examination or medical opinion is needed. 

The Veteran also appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issue on appeal and informed the Veteran and his representative what was needed for service connection for a left shoulder disorder.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim including asking about symptoms and asking for all possible treatment records and inquiring as to where the Veteran was receiving current treatment.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  In addition, the Veteran was represented by an accredited representative.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  As noted above, he also appeared at a hearing in June 2012.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection-Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with degenerative joint disease of the left shoulder.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

The Veteran's currently diagnosed bilateral pes planus is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that claim.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection for Pes Planus

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.  

The VA Office of General Counsel and the appellate courts have issued clarifying precedent decisions regarding application of the presumption of sound condition upon entry into service.  Under this guidance, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The law further provides that, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004). 

VA's General Counsel  has held that the provisions of 38 C.F.R. § 3.306(b), providing that aggravation may not be conceded unless the pre-existing condition increased in severity during service, are not inconsistent with 38 U.S.C.A. § 1111.  Section 3.306(b) properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  The requirement of an increase in disability in 38 C.F.R. § 3.306(b) applies only to determinations concerning the presumption of aggravation under 38 U.S.C.A. § 1153 and does not apply to determinations concerning the presumption of sound condition under 38 U.S.C.A. § 1111.  38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Service connection may be granted for hereditary diseases, such as retinitis pigmentosa, that either first manifest themselves during service or which pre-exist service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990) published at 55 Fed. Reg. 43253 (1990) (a reissue of General Counsel  Opinion 008-88 (September 27, 1988).  Where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel  Opinion 01-85 (March 5, 1985).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

In this regard, the Board notes that a congenital or developmental defect is not a disease or injury within the meaning of applicable law.  See 38 C.F.R. § 3.303(c).  The VA General Counsel  has defined a "defect" as an imperfection or structural abnormality. VAOPGCPREC 82-90.  The General Counsel has held that service connection may be granted, to include based on aggravation, for diseases of congenital, developmental, or familial origin.  Service connection may be granted, however, for congenital or developmental defects if such defect was subject to superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.  Id.  

In VAOPGCPREC 67-90 it is provided that congenital or developmental defects are normally static conditions which are incapable of improvement or deterioration.  It is further provided that a disease, on the other hand, even one which is hereditary in origin, is usually capable of improvement or deterioration.  Service connection may be granted for hereditary diseases that either first manifest themselves during service or which pre-exist service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90. 

VAOPGCPRC 67-90 also provides that a hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, since service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service. 

At the Veteran's June 1979 service entrance examination, clinical evaluation of the feet and lower extremities was normal.  Additionally, on the report of medical history prepared in conjunction with the examination, the Veteran indicated that he did not have now and had never experienced foot trouble.  Accordingly, the presumption of sound condition of the Veteran's feet upon entry into service applies with respect to the matter of entitlement to service connection for pes planus.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Having found that the presumption of sound condition of the Veteran's right and left feet upon entry into service is not adequately rebutted, the Veteran's claim essentially converts to one of service connection for bilateral pes planus on the merits, with the proviso that for the purpose of adjudication of this appeal his pes planus will not be considered to have pre-existed service.

A review of the Veteran's service treatment records reveals that there were no findings of pes planus during the Veteran's period of active service.  The Veteran was not afforded a service separation examination.  However, at the time of his February 1984 Reserve entrance examination, the Veteran was found to have moderate bilateral pes planus.  

In conjunction with his claim, the Veteran was afforded a VA examination in March 2009.  At the time of the examination, the Veteran reported having had the start of flat foot pain in the summer of 1980.  The Veteran stated that he had pain in his feet in the arches at that time and was given anti-inflammatories and told to soak his feet.  The Veteran indicated that the pain in his feet would return every day and the pain would worsen in boots and when performing drills.  The Veteran stated that the pain worsened over time.  Following examination, the Veteran was diagnosed as having bilateral pes planus.  The examiner indicated that prolonged marches and running in boots without proper arch supports for the flat foot condition may have contributed to the worsening and accelerated the progression of the development.  

At his June 2012 hearing, the Veteran testified that he did not find out that he had flat feet until his period of Reserve service.  He indicated that he was told that it was based upon his marching, jumping, and all the exercise he performed during his military service.  

After the required application of the presumption of sound condition of the Veteran's feet upon entry into active service, and based upon the above, the Board finds that the evidence of record establishes that the Veteran has bilateral pes planus that began during active service.  While the Veteran's active service treatment records do not contain any findings of pes planus, the Veteran was not afforded a service separation examination.  Moreover, the Veteran was found to have moderate pes planus on his February 1984 Reserve examination and the VA examiner has attributed this to his prolonged marching and running in boots.  Given the foregoing, and resolving reasonable doubt in favor of the Veteran, service connection for bilateral pes planus is warranted. 

Service Connection for a Left Shoulder Disorder

The Veteran maintains that his current left shoulder disorders, namely mild left glenohumeral osteoarthritis, mild left acromioclavicular arthritis, and left shoulder impingement syndrome, are related to an in-service left shoulder injury sustained while playing football.  

After a review of all the evidence, the Board finds that the Veteran sustained a left shoulder injury in October 1981, and was treated for pain and other symptoms, but did not experience chronic symptoms of a left shoulder disorder during service or experience continuous symptoms of a left shoulder disorder since service. 

The service treatment records contain a June 1979 entrance examination which was negative for any upper extremity abnormalities.  The Veteran initially sought treatment for a left shoulder disorder in October 1981 after sustaining a football injury a day earlier.  Physical examination revealed slight swelling and tenderness.  The Veteran was noted to have very painful range of motion.  X-rays were normal and the Veteran was told not to use his shoulder for two weeks.  A diagnosis of left rhomboid muscle strain vs. R/O fracture of the arm was rendered.  No abnormalities or other significant pathology of the left shoulder were diagnosed for the remainder of the Veteran's period of active service.  While the Veteran was not afforded a service separation examination, normal findings were reported for the upper extremities on his February 1984 Army Reserve enlistment examination.  On his February 1984 Reserve service report of medical history, the Veteran checked the "no" boxes when asked if he had painful or "trick" shoulder; arthritis, rheumatism, or bursitis; bone, joint or other deformity; or lameness.  At the time of a December 1989 examination, normal findings were again reported for the upper extremities, with the Veteran again checking the "no" boxes when asked if he had or had ever had painful or "trick" shoulder; arthritis, rheumatism, or bursitis; bone, joint or other deformity; or lameness.
 
On the question of whether the symptoms were chronic in service, , while the Veteran was treated in October 1981 during service for the left shoulder pain, he appears to have responded to initial treatment and did not seek further treatment for his symptoms, according to the service treatment records.  Additionally, he did not report chronic left shoulder problems at the time of his February 1984 or December 1989 reserve examinations nor did he note any problems on reports of medical history filled out at those times.  Such evidence shows that the in-service symptoms had resolved following treatment, and were not chronic in service.  Where the condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

The Board next finds that the weight of the evidence demonstrates that the Veteran did not experience continuous left shoulder disorder symptoms since service separation.  On the question of whether symptoms were continuous after service, the Veteran did not seek treatment for left shoulder problems for many years following service separation.  This lengthy period without complaint or treatment is a factor that may be considered in determining whether there has been continuity of symptomatology, and weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The earliest post-service treatment records of the left shoulder problems are dated decades following service.  VA treatment and examination records have diagnosed the Veteran as having degenerative joint disease of his left shoulder and impingement syndrome of the shoulder.  As such, current disabilities of the left shoulder are acknowledged by VA as having been established in the record by competent evidence.  The weight of the lay and medical evidence does not demonstrate that left shoulder arthritis was manifest to a compensable degree within one year after discharge from active service  and service connection on this presumptive basis is not warrant.  See 38 C.F.R. § § 3.307, 3.309.

The Veteran has himself asserted, within his written contentions and hearing testimony, that he has experienced post-service pain of the left shoulder following the in-service football injury.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the February 1984 and December 1989 reserve examinations and the February 1984 and February 1989 reports of medical history filled out by the Veteran, and an absence of complaints, findings, or treatment for many years after service.  Thus, the Board does not find the Veteran's more recent assertions of continuous post-service left shoulder symptoms since service, which were made for VA compensation purposes, to be credible and have no probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  Thus, they neither establish a nexus between the Veteran's in-service football injury and any current left shoulder disorder, nor establish a continuity of symptomatology following service. 

The Board next finds that the weight of the evidence demonstrates that the Veteran's current left shoulder disorder is not related to active service.  The Veteran was afforded a VA medical examination, which included an opinion as to etiology, in April 2010.  The claims file was reviewed in conjunction with this examination.  Such review included the service treatment records, and the in-service football injury was explicitly noted by the examiner.  Upon reviewing the claims file and examining the Veteran, the VA examiner rendered a diagnosis of left shoulder impingement syndrome.  The examiner stated that he had been asked to give an opinion as to whether the Veteran's current left shoulder disorder was due to his military service.  The examiner stated that he believed the Veteran's current left shoulder condition was not related to service based upon the fact that he was seen for a rhomboid muscle condition or bruise or sprain/strain to the left shoulder in service.  The examiner stated that what the Veteran now had was impingement syndrome, which was caused by years and years of repetitive monition and wear and tear, not one traumatic fall on the shoulder, which was the case with this Veteran.  As this opinion was rendered by a competent medical expert after physical evaluation of the Veteran and review of his claims file, including his service treatment records, it is considered highly probative by the Board.

The Board finds the Veteran is not competent to testify regarding the etiological basis of his current disorders of the left shoulder, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because the Veteran is not competent to state that arthritis of the left shoulder or left shoulder impingement syndrome were incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for any left shoulder disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral pes planus is granted.  

Service connection for a left shoulder disorder is denied.  


REMAND

As it relates to the claims of service connection for left and right knee disorders, the Veteran was seen for left knee/leg and right knee problems on several occasions during his period of service.  

The Veteran has testified as to having had left and right knee problems since service.  At the time of a March 2009 VA examination, the Veteran was diagnosed as having left knee chondrocalcinosis and bilateral knee osteoarthritis.  Unfortunately, the examiner did not render an opinion as to the etiology of the Veteran's then diagnosed knee disorders and whether they were related to his period of service.  

With regard to the Veteran's claim of service connection for a bilateral eye disorder, the Veteran was seen with complaints of pain in both eyes and sensitivity to light when waking in March 1982.  The Veteran was noted to have pain when checking his pupils and pain with light on examination.  Photophobia was noted in a March 1987 optometry clinic record.  

The Veteran was afforded a VA eye examination in March 2009.  At the time of the examination, the Veteran reported that he had ongoing problems from photophobia when looking at lights.  He was taking artificial tears as needed.  Following examination, diagnoses of hypertension without retinopathy and dry eyes were rendered.  Unfortunately, the examiner did not render an opinion as to the etiology of the diagnosed eye disorders and their relationship, if any, to his period of service.  

At his June 2012 hearing, the Veteran testified as to seeing spots following an explosion in service.  He stated that the reported treatment in the service records was related to his incident.  

As to the Veteran's claim for service connection for a back disorder, the Veteran was seen with complaints of a back problems in October 1981, which was at the same time that he was seen for left shoulder problems.  The Veteran has reported having had continuous back problems in service.  

The Veteran was afforded a VA examination in March 2009.  The examiner diagnosed the Veteran as having severe degenerative disc disease and severe lumbar spine osteoarthritis.  The examiner did not render an opinion as to the etiology of the Veteran's degenerative disc and degenerative arthritis of the lumbar spine.  

As to the issue of service connection for a jaw disorder, to include TMJ, a review of the Veteran's service treatment records reveals that he was seen in December 1981 with complaints of pain in his jaw lasting two weeks.  He was referred to the Dental Clinic for an evaluation at that time.  The dental treatment records indicate that the Veteran was seen on December 30, 1981, for an examination with the document revealing the words "Exam BWX Pio" being written in the chart.  At his June 2012 hearing, the Veteran testified that his jaw began hurting in service after he struck his face on the wall of a tank when the driver made a sharp turn.  He stated that he went for treatment several weeks after the incident.  The Veteran stated that he had had pain and problems with his jaw since the time of the incident.  

The Veteran was afforded a VA dental examination in March 2009.  The examiner indicated that the Veteran had provided the service treatment record describing jaw pain in December 1981.  He noted that the Veteran did not provide any other treatment records and that there were no other records available for review.  Following examination, the examiner indicated that he had no evidence to accept or reject the Veteran's claim that his TMJ clicking resulted from a motor vehicle accident in the military.  He noted that the absence of documentation made it impossible for him to speculate as to causation.  

Both the Veteran and his representative have requested that the Veteran be afforded additional VA examinations with regard to his eyes, knees, and back as the examiners did not render an opinion as to the etiology of any current back or knee disorders and their relationship to his period of service.  As to the jaw disorder, the Board notes that the examiner did not appear to have the clams folder available for review when rendering his opinion.  Furthermore, the examiner did not render an opinion as to the relationship between the Veteran's current jaw disorder and his period of service.  Where the Board makes a decision based on examination reports that do not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current left knee, right knee, and back disorders.  The Veteran's claims file and all other pertinent records must be made available to the examiner prior to the examination, and the examiner must review the entire claims file and note such review. 

All indicated tests and studies should be performed and all findings must be reported in detail.  The examiner must offer an opinion as to whether it is at least as likely as not (e.g. a 50 percent or greater probability) that any currently diagnosed left knee, right knee, and back disorders had their onset in service or are otherwise etiologically related to the Veteran's period of active service.  The examiner should provide detailed rationale for these opinions.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current eye disorder.  A complete history of the claimed disorders should be obtained from the Veteran and all indicated tests and studies should be performed and all clinical findings should be reported in detail.  The claims folder and all other pertinent records must be made available to the examiner for review.  The examiner should answer the following questions: 

a) Does the Veteran have any current eye disorder? 

b) If so, is it at least as likely as not (50 percent probability or greater) that any current eye disorder had its onset in service or is otherwise related to his period of active service? 

The examiner should provide rationales for these opinions. 

3.  Schedule the Veteran for a VA dental examination to assist in determining the nature and etiology of any current TMJ or jaw disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  A complete history of the claimed disorders should be obtained from the Veteran and all indicated tests and studies should be performed and all clinical findings should be reported in detail.  The claims folder and all other pertinent records must be made available to the examiner for review.  Following examination, the examiner should render the following opinion:

Is it at least as likely as not (50 percent probability or greater) that any current TMJ/jaw disorder had its onset in service or is otherwise related to the Veteran's period of service?  In offering this opinion, please note and discuss the significance of the December 1981 service treatment and dental entries and findings.

Please state the reasons that support any opinion that is rendered. 

4.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


